942 F.2d 791
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Jim L. GORDON, Plaintiff-Appellant,v.Robert J. ARNDEL, Margaret I. Arndel, Lynn D. Hyland,Defendants-Appellees.
No. 90-16487.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 23, 1991.*Decided Aug. 30, 1991.

Before BROWNING, FARRIS and WILLIAM A. NORRIS, Circuit Judges.


1
MEMORANDUM**


2
Jim L. Gordon appeals pro se the district court's dismissal of his action for lack of subject matter jurisdiction.   We have jurisdiction pursuant to 28 U.S.C. § 1291 and affirm for the reasons stated in the district court's Memorandum Decision and Order.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a) and 9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3